McLaughlin, J., (dissenting):
I am of the opinion that so much of the statute under consideration (Ins. Law [Consol. Laws, chap. 28; Laws of 1909, chap. 33], § 142, as added by Laws of 1911, chap. 148, and amd. by Laws of 1912, chap. 1) as requires a person to have a license from the State Superintendent of Insurance in order to lawfully' engage in the insurance brokerage business is valid and should be sustained.
So far as the plaintiff’s claim against the defendant is concerned, the only pertinent inquiry is whether he has obtained a license as required by the statute. The submission shows that he has not, and therefore he is not entitled to recover. Whether the Superintendent of Insurance rightfully or Wrongfully refused to issue a license to him is a question which ought not here to be considered, in view of the fact that the Superintendent of Insurance .is not a party. Had he issued a license under the statute, its validity could not be attacked in an action brought by plaintiff to recover his commissions, and for the *97same reason I do not see how, in a similar action, his act in refusing a license can he inquired into.
I, therefore, dissent from the prevailing opinion and think the defendant should have judgment under the stipulation, without costs.
Judgment directed for plaintiff, without costs, according to terms of stipulation. Order to he settled on notice.